Citation Nr: 1108581	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1998 to July 2003, and from February 2004 to November 2005.  The Veteran's decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO in Philadelphia, Pennsylvania, inter alia, denied service connection for PTSD.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

In December 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran engaged in combat with the enemy as reflected by his receipt of the Combat Action Ribbon, and VA has conceded the occurrence of the Veteran's claimed in-service stressor-that he received incoming mortar fire by the enemy.


3.  Although medical indicates that the Veteran's psychiatric symptoms have been in remission since sometime in 2007, competent, persuasive evidence indicates that the Veteran has met the diagnostic criteria for PTSD since separation; this evidence indicates that the Veteran has had a valid diagnosos of PTSD at a time period period pertinent to the current claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010)(correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

In this case, however, VA has conceded the occurrence of the Veteran's claimed in-service stressor that he experienced a mortar attack.  As noted, the Veteran received the Combat Action Ribbon, a medal indicating that he engaged in combat with the enemy, and the alleged stressor is consistent with the circumstances, conditions and hardships of the Veteran's combat service.  As the only remaining question is whether the Veteran has PTSD as a result of his verified stressor, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Service treatment records reflect that the Veteran first obtained mental health treatment in August 2005, days after returning from his second tour of duty in Iraq.  The Veteran was in Iraq for five months, performing Combat Search and Rescue duties.  The Veteran described experiencing some emotional distancing and numbness in 2004, upon return from his first deployment, but he was reluctant to seek medical attention at that time.  During his most recent deployment, the Veteran noticed numbness and emotion blunting in himself, and his shipmates and superiors also noted changes in his demeanor.  Since June 2005, the Veteran had begun to experience period of insomnia, intense nightmares in which the themes revolved around the combat he encountered while deployed, rumination, and hypervigilance.  These experiences culminated in an incident the night after returning from deployment in August 2005, where the Veteran drank alcohol to a blackout state and stabbed his best friend in the arm.  The Veteran had been abstinent from alcohol since, but he sought care through the command medical department representatives, who referred him to the hospital for further evaluation.

The Veteran denied thoughts of suicide or homicide.  The Veteran had not been evaluated by a mental health professional before.  There was no history of psychotropic medication use.  The psychiatrist noted that the Veteran presented with a history notable for progressive anxiety and mood symptoms stemming from his recent deployments in support of Operation Iraqi Freedom.  His presentation was concerning for emerging PTSD, though fortunately, the Veteran eagerly desired treatment.  The Veteran's alcohol history was also concerning.  The Veteran was diagnosed with PTSD (Provisional), alcohol abuse (rule out alcohol dependence), and nicotine dependence.

One week later, the Veteran was seen again, where he denied suicidal and homicidal ideations.  The Veteran denied psychotic and manic symptoms.  He denied flashbacks or nightmares of Iraq, but he reported being irritable.  The Veteran had experienced insomnia, detachment from others, emotional numbing, hypervigilance, and increased startle response.

In September 2005, the Veteran underwent psychiatric evaluation for PTSD for medical board purposes.  The Veteran then reported deploying twice to Iraq within the last 18 months.  Since returning, the Veteran noticed that he had become more irritable with hypervigilance and outbursts of anger.  The Veteran also had a tendency to isolate.  He denied suicidal and homicidal ideation as well as symptoms of mania and psychosis.  The Veteran had been referred to and successfully completed the Psychiatric Intensive Outpatient Program to which he attributed significant benefit.

The Veteran denied current alcohol use, reporting that he quit after an alcohol-related incident roughly two months ago.  As a result, he was scheduled to attend an alcohol program.  On mental status examination, the Veteran was alert and oriented in all spheres, dressed appropriately, and neatly groomed.  He was open, cooperative, and maintained good eye contact.  Mood was slightly anxious with an appropriate, reactive affect.  Mild psychomotor agitation was noted in his legs and hands.  Speech was normal in rate, tone, and rhythm.  Judgment and insight were good.  The Veteran's thoughts were linear, logical, and goal-oriented.  Suicidality, homicidality, and auditory/visual hallucinations were denied.  Cognition was grossly normal.  The diagnosis was PTSD, which did not exist prior to enlistment.  The Medical Board opined that the Veteran had received the maximum benefit of military medical treatment and that this had not restored the Veteran to a duty status.  At the present time, the Medical Board considered the Veteran fully competent to be discharged to his own custody, and he did not constitute a danger to himself or others.

In September 2005, the Veteran presented for a 60 minute therapy session, where he reported a significant deterioration since his last visit.  It was noted that the Veteran had episodes of dissociation and anger, and that he slept with a knife on his bedside table.  He was irritable, and ruminated on things that were insignificant in the past.  The Veteran's nightmares had increased and worsened.  He continued to abstain from alcohol.  On mental status examination, the Veteran was alert and oriented in all spheres, dressed appropriately, and neatly groomed.  He was open, cooperative, and maintained good eye contact.  Mood was frustrated with a congruent, slightly anxious affect.  Speech was normal in volume, rhythm, rate, and tone.  Judgment and insight were good.  No current suicidality, homicidality, or auditory/visual hallucinations were found.  Cognition was within grossly normal limits.  The examiner diagnosed PTSD, and started the Veteran on pharmacotherapy.

In October 2005, the Veteran reported a significant difference in his mood since starting medication.  The Veteran was having vivid and violent dreams.  His symptoms were worse if he saw shipmates that he was stationed with in Iraq.  On mental status examination, the Veteran was alert and oriented in all spheres, dressed appropriately, and neatly groomed.  He was open, cooperative, and maintained good eye contact.  Mood was better with a congruent and reactive affect.  Speech was normal in volume, rhythm, rate, and tone.  Thoughts were linear, logical, and goal-directed.  Judgment and insight were good.  No suicidality, homicidality, or auditory/visual hallucinations were noted.  Cognition was grossly within normal limits.  The examiner diagnosed PTSD.

The examiner noted that, shortly prior to separation in November 2005, the Veteran reported that he was doing well overall and was able to play football with friends with whom he was stationed in Iraq without having any flashbacks or triggers.  The Veteran's mood was described as more calm, and he did not dwell on things nearly as much.  His dreams were vivid, but with much less violence.  On mental status examination, the Veteran was alert and oriented in all spheres, dressed appropriately in civilian attire, and neatly groomed. He was open, cooperative, and had good eye contact.  Mood was good with an appropriate congruent effect.  Speech was normal in volume, rate, rhythm, and tone.  Judgment and insight were good.  The Veteran's thoughts were linear, logical, and goal-directed.  No suicidality, homicidality, auditory/visual hallucinations were found.  Cognition was grossly within normal limits.  He agreed to increase his medication to target residual symptoms of anxiety.

It was also noted that, subsequent to separation in December 2005, the Veteran stated that things were going very well.  The Veteran's nightmares had decreased somewhat.  The Veteran was feeling happier and less irritable.  On mental status examination, the Veteran was alert and oriented in all spheres, dressed appropriately, and neatly groomed.  He was open and maintained good eye contact.  Mood was great with an appropriate, reactive affect.  Speech was normal in volume, rate, rhythm, and tone.  Judgment and insight were good.  The Veteran's thoughts were linear and goal-directed.  No suicidality, homicidality, or auditory/visual hallucinations was found.  Cognition was grossly within normal limits.  The Veteran was advised to continue his medication.

In the report of a February 2006 VA examination, it was noted that the Veteran was currently taking psychotropic medications.  The Veteran reported several stressors, including receiving incoming fire during his first deployment for 20 to 30 minutes, where he was scared and helpless.  Although they took incoming rounds, the Veteran did not observe anyone being injured or killed.  The Veteran stated, however, that vehicles ahead of him in the convoy exploded.  During his second deployment, the Veteran was involved in carrying caskets onto a plane.  In June 2005, the Veteran reported having a breakdown and anxiety attack that lasted for four or five days.  The Veteran was approached by the chiefs and officers, who were concerned about his change in behavior.  The Veteran denied seeking any current psychiatric treatment.

At the time of examination, the Veteran reported very good relief of depression, anxiety, and irritability with psychotropic medication.  The Veteran reported that he tended to dwell on mistakes.  He had some difficulty with nightmares, but reported that they occurred very rarely now.  The examiner indicated that Veteran did not endorse any symptoms consistent with a diagnosis of PTSD at the present time.  It was noted that, on psychometric testing, the Veteran endorsed symptoms of depression, anxiety, and somatic complaints.  The examiner noted that the Veteran scored well below the cutoff score for a diagnosis of PTSD.

The examiner found that the Veteran presented with a valid Criterion A stressor and reaction.  However, it was noted that the Veteran did not currently report a full constellation of symptoms necessary to warrant a diagnosis of PTSD per DSM-IV.  The examiner, instead, diagnosed adjustment disorder with depressed features, in remission.  The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, as he did not present with a full constellation of PTSD symptoms at that time.  It was noted that the Veteran reported experiencing symptoms consistent with adjustment disorder, with both depressive and anxious features following his deployments.  The examiner also indicated that, per the Veteran's report, psychotropic medications had greatly ameliorated these symptoms.

VA treatment records dated from February 2006 through January 2007 reflect that the Veteran was much improved with treatment, although the VA psychiatrist found that the Veteran still carried a diagnosis of PTSD.  He was still taking medication.  The Veteran's past diagnosis of PTSD was found to be "reasonable" in March 2006.  The psychiatrist noted that the Veteran's February 2006 VA examination would have resulted in a different diagnostic conclusion if done before the Veteran received psychopharmacologic treatment and cognitive behavioral therapy.  The Veteran was instructed to continue his medication.  In January 2007, the Veteran was diagnosed with PTSD and instructed to continue his daily medication.  His PTSD screen was negative, however, but the physician noted that the Veteran's symptoms were successfully treated with medication.

The Veteran was afforded another VA examination in April 2010, on remand instructions for the examiner to determine whether the Veteran had ever met the criteria for PTSD since separation.  The examiner interviewed the Veteran for one hour, reviewed the claims file, and administered psychological tests.  The Veteran noted that he served in Iraq from May 2004 until October 2004 and again from April 2005 until August 2005 with a combat search and rescue team.  He worked with a Special Forces unit.  The Veteran reported the same stressors that he reported at his previous examination, including being in a Pathfinder vehicle that received mortar fire.  No one was killed or injured during this incident.  Around June 2005, the Veteran was feeling angry and stressed and considered cutting himself.

The Veteran reported heavy alcohol use before and after each military deployment.  During the same period of time, records indicate that he was irritable and isolated.  The Veteran reported drinking alcohol heavily until August 2005, when he stabbed his friend.  The examiner reviewed the report of Medical Board evaluation, which  only reflects a diagnosis of PTSD and no mention of alcohol abuse or how that may have contributed to his stress or symptoms.  The examiner noted that the Veteran's prior evaluations did not document any traumatic stressors or clearly outline symptoms of PTSD in line with DSM-IV diagnostic criteria, and that there no psychologist testing done with either evaluation to determine an accurate diagnosis.

After discharge, the Veteran moved to Pittsburgh and quit drinking alcohol.  The Veteran was currently working and going to school, where he was excelling.  The Veteran denied any difficulties with productivity or interpersonal problems on the job or at school.  Social function was also unimpaired.  The Veteran had not had any behavioral health, psychiatry, or psychology appointments since June 2007.  The Veteran stopped taking his psychiatric medications in 2007 and had not required any medications or psychological treatment since that time.

After a thorough review of the Veteran's record, claims file, and reports, the examiner found that it was clear that the Veteran had not experienced a traumatic stressor that met Criterion A for a diagnosis of PTSD.  Although the psychologist during the February 2006 VA examination believed that the Veteran did have a Criterion A stressor, based on the Veteran's description of being stuck in a convoy during a mortar attack, the Veteran noted that it was no more than a couple of minutes, and the Veteran's vehicle was able to get to safety without incident.  No one was injured or killed.  Therefore, given the circumstances that the Veteran described at the examination, the event did not meet the DSM-IV diagnostic criteria for PTSD.  The Veteran was not reporting any current symptoms of PTSD or impairment in functioning.  The past symptoms that he reported were of irritability, violence, sleep disturbance, and mood instability were during period of time when the Veteran was drinking alcohol excessively.  Therefore, these symptoms were found to be most likely attributable to that since they ceased when the Veteran quit drinking alcohol.  The Veteran was currently reporting remission of his symptoms except for some occasional sleeplessness.

The examiner noted that, on psychological testing, the Veteran's scores fell below the established cutoff for a diagnosis of PTSD.  Overall, the Veteran was reporting very mild and minor complaints.  His testing was not consistent with PTSD or other psychiatric disorder at that time.  On mental status examination, dress was described as casual, neat, and appropriate.  Grooming and hygiene were very good.  The Veteran made good eye contact.  He was alert and oriented in all spheres.  He was attentive and able to maintain focus easily throughout the interview without distraction.  He was cooperative during the interview process.  Speech was fluent and productive of normal rate and volume with somewhat decreased latency of response.  Thought process was clear, coherent, and goal directed, without evidence of formal thought disorder or psychosis.  There were no impairments in thought process of communication.  Mood was good.  Affect was full and responsive.  Memory and intellect were intact and estimated to be at least of average capacity.  

The examiner further noted that the Veteran denied any suicidal or homicidal ideation, plan, or intent in the past year, and no delusions or hallucinations were reported or elicited.  The Veteran reported sleeping five to six hours per night.  He reported a very good appetite, energy level, and very high levels of motivation.  He denied any symptoms of PTSD, mania, panic, obsessions, or compulsions, generalized anxiety, depression, eating disorder, or psychosis.  The Veteran was reporting a significant history of alcohol dependence, and he had experienced reckless, inappropriate, and violent behavior in the context of alcohol use prior to, during, and after discharge from military service.  In the absence of alcohol, the Veteran had not been violent or aggressive.  No impairment of communication or thought processes was found.  No current reckless or inappropriate behaviors were present.  Overall, the Veteran's judgment and insight were adequate.

The examiner's diagnoses were alcohol dependence in full sustained remission, unrelated to military service and alcohol induced mood disorder, in remission, unrelated to military service.  The examiner noted that the Veteran was diagnosed with PTSD during military service after becoming intoxicated and stabbing a friend with a knife, even though he had not  had any psychiatric difficulties prior to that time and his actions were while under the influence of alcohol.  The examiner noted that, for some reason, the Medical Board failed to consider the contribution of his chronic alcohol use on his behavior and did not even provide a diagnosis of alcohol abuse or dependence.  The examiner expressed that the Veteran had clearly shown difficulties with sleep, mood instability, violence, and agitation during periods of alcohol use, as well as her belief that what the military diagnosed as PTSD was actually a manifestation of the Veteran's alcohol dependence at that time rather than a PTSD diagnosis.  The ose records did not outline any traumatic stressor on which to base a diagnosis of PTSD, and there was no psychological testing consistent with PTSD.  Testing and evaluation since that time had not offered a diagnosis of PTSD.  The examiner further noted that the Veteran was not currently experiencing any symptoms, problems, or impairment related to PTSD, and he had not engaged in problematic alcohol use recently, therefore, his alcohol dependence was found to be in remission.

Based on all the available evidence, the examiner opined that the Veteran had never met the criteria for a diagnosis of PTSD.  The examiner found that the Veteran was experiencing remission of his psychiatric symptoms because the Veteran was not drinking alcohol at problematic levels, which had caused him psychiatric symptoms in the past.  The last time that the Veteran was intoxicated in 2008, he had an instance of violence.  There had been no post-military traumatic stressors noted.

The Board notes that, while medical evidence of record reflects that the Veteran has been off his medication since some time in 2007 and that his symptoms appear to be currently in remission, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board also points out that the record includes conflicting medical opinion evidence on the question of whether the Veteran meets, or has met, the diagnostic criteria for PTSD since his separation from service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board notes that April 2010 VA psychologist found that the Veteran never had PTSD, as he did not meet Criterion A.  She also attributed all of the Veteran's symptomatology to his alcohol use, noting that he had no psychiatric problems prior to the stabbing incident in August 2005.  While the VA psychologist's examination was extremely thorough, her findings are contrary to the evidence of record.  The psychologist attributed all of the Veteran's symptomatology to his alcohol use, noting that when he stopped drinking, his symptoms subsided.  A review of the record indicates that this is inaccurate.  After the Veteran stabbed his friend in August 2005, he abstained from drinking alcohol.  All treatment records from August 2005 through separation in November 2005 confirm that the Veteran stopped drinking.  He also continued experiencing nightmares, flashbacks, irritability, and anxiety related to his experiences in Iraq, which were exacerbated when he saw his shipmates with whom he deployed.  In this regard, the VA psychologist also determined that the Veteran had no previous psychiatric symptoms prior to his alcohol-related incident in August 2005, but the evidence clearly reflects that in June 2005 during deployment, the Veteran was having panic attacks and considering cutting himself.  His co-workers and peers expressed concern about his behavior.  Notably, the Veteran was not drinking alcohol during deployments.  The VA psychologist completely ignored this evidence in her decision.  Several other psychologists and psychiatrists have found that the Veteran met Criterion A of a PTSD diagnosis, as the Veteran has been awarded the Combat Action Ribbon and took incoming mortar fire in which he feared for his life.  Therefore, while the Board finds the VA psychologist's examination and discussion to be detailed and competent, it affords her findings less probative weight because they are not consistent with the evidence of record.

By comparison, the Board finds that the opinion of the VA psychiatrist who diagnosed the Veteran with PTSD in March 2006 and January 2007 to be the most probative medical opinion on the question of current diagnosis.  The physician's diagnosis was based upon full consideration of the Veteran's service and post-service records, including the Veteran's credible assertions, as well as supported by rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  In March 2006, the psychiatrist expressed his belief that the Veteran's past diagnosis of PTSD was reasonable, based on review of the claims file and the Veteran's descriptions of symptoms.  The psychiatrist considered the Veteran's statements of improved symptomatology since he began doubling his medication, and the psychiatrist prescribed continuous treatment to maintain the Veteran's treatment of his symptoms.  This indicates that while the Veteran's symptoms were being controlled with medication, he still maintained a diagnosis of PTSD.  The psychiatrist finally noted that the Veteran's February 2006 VA examination would have resulted in a different diagnostic conclusion if done before the Veteran received psychopharmacologic treatment and cognitive behavioral therapy.  The Board affords the finding and opinion of this psychiatrist the most probative weight because he considered the Veteran's symptomatology both prior and subsequent to treatment, finding that the Veteran had a diagnosis of PTSD with mild symptomatology due to medication.  


When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the above-noted discussion, the Board finds that the record presents a medically sound basis for resolving all reasonable doubt on the question of current diagnosis in the Veteran's favor.  As noted, dDuring service, the Veteran was diagnosed with PTSD and placed on medication to control his symptoms.  The Veteran was instructed to continue on medication at separation and on several occasions subsequent to separation.  The Veteran also continued to maintain a PTSD diagnosis after separation, although his symptoms were much improved.  The Board finds that the VA psychiatrist's repeated prescription of psychotropic medication to be strong evidence that the Veteran maintained a diagnosis of PTSD since discharge from service.

For all the foregoing reasons, the the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


